Citation Nr: 0112775	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected varicose veins in the left leg.



REPRESENTATION

Appellant represented by:	To be determined


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.  

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This appeal comes before the Board on appeal from a March 
1999 rating decision of the RO in Nashville, Tennessee, that, 
inter alia, granted the veteran's claim for service 
connection for varicose veins in his left leg and assigned a 
10 percent disability rating from January 1997.  The veteran 
expressed his disagreement with this rating in a NOD filed in 
April 1999.

This case was before the Board previously in February 2000, 
when it was remanded in order to comply with the veteran's 
request for a hearing before a traveling section of the 
Board.  On February 1, 2001, a hearing was held in Nashville, 
Tennessee, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107 (b) (c) (West 1991& Supp. 2000).  A transcript of that 
hearing has been associated with the record on appeal.


REMAND

Of record is a VA Form 21-22 signed by the veteran in 1994 
appointing The American Legion as his accredited 
representative.  Also of record is a VA Form 21-22 signed by 
the veteran on February 5, 2000, appointing the Vietnam 
Veterans of America (VVA) as his accredited representative.  
VVA submitted a statement in support of the claim along with 
a VA Form 646, dated May 11, 2000.  At the personal hearing 
conducted before the undersigned in February 2001, the 
American Legion represented the veteran.  The RO should 
obtain clarification from the veteran as to what organization 
he wishes to represent him in this case.

At the February 2001 hearing conducted by the Board at the 
RO, the veteran presented additional evidence, along with his 
waiver of initial consideration of that evidence by the RO.  
Included in that evidence were medical records dated from 
February 1998 through January 2001 from private physicians 
who had treated the veteran for chronic left leg pain, among 
other symptoms.  The veteran also submitted statements from 
family members attesting to the veteran's contention that his 
left leg problems began in the 1970's.  During the hearing 
the veteran identified two physicians who had treated him for 
his left leg varicose vein condition.  A review of the 
medical evidence of record reveals that these records have 
not been associated with the claims file to date.  
Furthermore, the most recent VA examination of the veteran's 
left leg occurred almost two and one-half years ago, in 
January 1999.  The Board notes that the report from this 
examination does not describe the extent of the veteran's 
disability in accordance with the rating criteria set forth 
at 38 C.F.R. § 4.104, Diagnostic Code 7120 (2000) for 
evaluating varicose veins.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, the Board 
feels that the veteran's complaints at his hearing and the 
inadequate findings and remoteness of his January 1999 VA 
examination compel the RO to schedule the veteran for a new 
VA examination for rating purposes.

In regard to this additional development, the Board also 
notes that there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should attempt to obtain and 
associate with the claims file the records from the treating 
physicians the veteran identified at his hearing, schedule 
him for an examination and take the appropriate action.

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1.  The RO should contact the veteran to 
ascertain which service organization he 
wishes to represent him.  In the event 
that he wishes VVA to represent him, he 
should be given an opportunity to have 
another personal hearing before the Board 
with VVA representation.  In the event 
that the veteran wishes to have the 
American Legion represent him, an updated 
VA Form 21-22 should be submitted.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left leg 
varicose veins.  After securing the 
necessary release, the RO should obtain 
these records.  In particular, the RO 
should attempt to obtain the records of 
Dr. Blackwood and Dr. Good.

4.  The veteran should be afforded a VA 
veins examination to assess the severity 
of disability resulting from the 
veteran's varicose veins in his left leg.  
The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to 
examining the veteran.  The examiner 
should state in the examination report 
that such review was conducted.  Any 
required tests or studies should be 
performed.  All clinical findings and 
reasonings which form the basis of the 
opinion as to severity should be clearly 
set forth.  The examiner should:

a)  Evaluate and describe in detail the 
size of any superficial veins above 
and below the knee. 
b) Evaluate and describe in detail the 
severity of the veteran's pain.
c) Evaluate and describe in detail each 
of the following symptoms: edema, 
persistent edema, ulcerations, 
subcutaneous induration, stasis 
pigmentation or eczema.  If the 
veteran does not exhibit a symptom, a 
notation to that effect should be made 
on the examination report.
d) Evaluate and describe in detail 
whether or not symptoms of edema are 
relieved by elevation of the leg or 
compression hosiery, and how long the 
period of relief endures.

When the foregoing development actions are complete, the RO 
should readjudicate this claim.  If the benefit sought on 
appeal remains denied, the veteran and his representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal, including the 
amended rating criteria, effective January 1998, and the pre-
amended rating criteria for varicose veins.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



